[DO NOT PUBLISH]

              IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT
                       ________________________                 FILED
                                                        U.S. COURT OF APPEALS
                              No. 04-12271                ELEVENTH CIRCUIT
                                                               May 25, 2005
                          Non-Argument Calendar
                                                           THOMAS K. KAHN
                        ________________________                CLERK

                    D.C. Docket No. 03-00064-CR-1-DHB


UNITED STATES OF AMERICA,

                                                       Plaintiff-Appellee,

     versus

DERRICK MALCOM MORGAN,
a.k.a. Derrick Malcolm Morgan,
a.k.a. Wayne Morgan, etc.,


                                                       Defendant-Appellant.

                       __________________________

              Appeal from the United States District Court for the
                         Southern District of Georgia
                        _________________________

                                (May 25, 2005)

Before HULL, WILSON and PRYOR, Circuit Judges.

PER CURIAM:
      Percy J. Blount, appointed counsel for Derrick Malcolm Morgan , in this direct

criminal appeal, has moved to withdraw from further representation of the appellant

and filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18

L.Ed.2d 493 (1967). Our independent review of the entire record reveals that

counsel’s assessment of the relative merit of the appeal is correct.       Because

independent examination of the record reveals no issues of arguable merit, counsel’s

motion to withdraw is GRANTED, and Morgan’s conviction and sentence are

AFFIRMED.




                                         2